Shaw C. J.
delivered the opinion of the Court. We think the facts do not warrant the defendant in calling this an alteration of the note. No word was added or struck out. Certain words were inserted between two lines, which taken with the original words, and as an addition to them, would be wholly senseless and inoperative. The name of the original payee was not erased, and it cannot be considered that the name of another payee was inserted. The most that can bo inferred is, that it was a proposal to insert the name of another payee, never acceded to, and so the note was not altered; and this is fully explained by the evidence. As mere senseless words written on a subsisting instrument, complete in itself, they did not affect the terms, the effect, or the identity of the contract, and so were immaterial. The jury have found that it was done without fraud. It is therefore not an alteration affecting the validity of the note.

Judgment on the verdict